Exhibit 10.1

Confidential information redacted and filed separately with the Commission.

Omitted portions indicated by [***].

AMENDED AND RESTATED CONTRACT MANUFACTURING AND PACKAGING AGREEMENT

This Agreement dated as of September 25, 2012 (the “Effective Date”) by and
between Annie’s Homegrown, Inc. (“Annie’s”), a corporation organized and
existing under the laws of the State of Delaware, with its principal place of
business at 1610 Fifth Street, Berkeley, California 94710, on the one hand, and
Philadelphia Macaroni Company (“PMAC”), a corporation organized and existing
under the laws of the Commonwealth of Pennsylvania with its principal place of
business at 760 South 11th Street, Philadelphia, Pennsylvania 19147, on the
other hand.

WHEREAS, Annie’s wishes for PMAC to manufacture for Annie’s or its designees,
(the “Designees”), on a non-exclusive basis, the Products set forth on Exhibit A
– Product List attached to this Agreement, as the same may be amended from time
to time by the written agreement of Annie’s and PMAC (collectively, the
“Products”); and

WHEREAS, PMAC desires to manufacture the Products for Annie’s or its Designees
at PMAC’s facility located in Grand Forks, North Dakota (“PMAC’s Primary
Facility”).

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth in this Agreement, Annie’s and PMAC agree as follows:

Section 1. Requirements; Rejection of Products

1.1 Requirements Contract. PMAC shall manufacture, package, store and ship all
of the requirements of Annie’s and its Designees for the Products in accordance
with good manufacturing practices prevailing in the industry and in strict
compliance with the terms of this Agreement and the specifications,
manufacturing process and quality control standards and coding systems set forth
in Schedule 1.1– Product Manufacturing and Storage Specifications (as amended
from time to time, the “Specifications”) attached to this Agreement. PMAC shall
implement any changes in such Specifications and Process Requirements as Annie’s
may from time to time request in writing; provided that either (i) such changes
do not materially alter PMAC’s costs; or (ii) such changes are approved in
writing by PMAC. PMAC shall provide all such services at the PMAC Primary
Facility; provided, however, that in the event that PMAC is unable to provide
such services at the PMAC Primary Facility, it shall provide uninterrupted
service at PMAC’s secondary facility in Warminster, Pennsylvania or at PMAC’s
affiliate, Pasta USA in Spokane, Washington; provided further, that in the event
that PMAC cannot provide uninterrupted production of the Products as set forth
in this Agreement, it will arrange, with prior written consent from Annie’s, for
a third party to provide such Products in accordance with the Specifications and
otherwise in accordance with the terms of this Agreement (with such third party
to produce, package and ship Products in accordance with this Agreement, as
though it were PMAC) and PMAC shall fully assume all costs in excess of those
that would be paid by Annie’s had PMAC manufactured, packaged, stored and
shipped the Products from PMAC facilities.

1.2 Rejection of Products. The Parties agree that: (i) Annie’s or its Designees
may reject and refuse to pay for Products within [***] days of delivery, which
(a) do not fully comply with the Specifications; (b) have been damaged during
storage or handling prior to being shipped FOB production facility; (c) have
been damaged during shipping if delivered to Annie’s designated primary
warehouse, currently D2000, or to its Designees; or (d) are not in compliance
with the other terms and conditions of this Agreement; (ii) if Annie’s has
previously paid PMAC for Products which are later rejected by Annie’s, Annie’s
shall invoice PMAC, including all supporting documentation, for the cost of such
rejected Products and for any freight, handling or other disposition costs or
expenses incurred by Annie’s in connection with such rejected Products, and
shall receive credit from PMAC within 30 days of such invoice; (iii) Annie’s may
reject and refuse to pay for Products which have been produced and packaged
during a particular production run if quality assurance samples from that
production run do not conform to the Specifications or are otherwise not in
compliance with the terms and conditions of this Agreement; and (iv) any
material, work-in-process or Products rejected by Annie’s or its Designees shall
be disposed of by PMAC at PMAC’s cost and expense.

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

1.3 Production Line Equipment Owned by Annie’s. Annie’s and PMAC have entered
into an Equipment Lease Agreement dated as of March 30, 2012 pursuant to which
Annie’s shall lease certain production line equipment and other personal
property owned by Annie’s and located at PMAC’s Primary Facility to PMAC for use
during the Term of this Agreement in accordance with the provisions in the
Equipment Lease Agreement.

Section 2. Quality Standards; Quality Control.

2.1 Compliance with Applicable Law and the Specifications; Certifications.
(i) All Products shall be produced and packaged and all Products and Product
Supplies shall be stored and shipped (a) under sanitary conditions and in strict
compliance with all federal, state and local laws, rules, regulations and
guidelines (including all applicable current Good Manufacturing Practices,
including those set forth in 21 C.F.R. Section 110, et. seq., and any other
applicable Food and Drug Administration, United States Department of Agriculture
and Food Safety Inspection Service guidelines and regulations, including
applicable standards of identity appearing in Food and Drug Administration and
USDA regulations); and (b) shall comply with the Specifications and the terms of
this Agreement; (c) shall be manufactured and stored in accordance with the
Specifications; and (d) shall be wholesome, merchantable, fit for their intended
purpose and fit for human consumption. All finished Products shall be adequate
for normal shipping and storage. If any of PMAC’s facilities (or its designated
third-party production facilities), processes, inventories or equipment are in
an unsanitary condition or do not otherwise comply with applicable laws, rules
and regulations or with the terms and conditions of this Agreement or the
Specifications, PMAC shall promptly take such action as will correct the
deficiencies and bring those facilities, processes, inventories and equipment
into compliance with applicable laws, rules and regulations and with the terms
and conditions of this Agreement and shall immediately notify Annie’s of such
corrective action. Specifically, and not in limitation of the foregoing, PMAC
warrants and guarantees that it shall conduct all of its business activities in
full compliance with the United States Federal Food, Drug and Cosmetic Act (as
amended the “Act”) and all applicable federal, state and local laws, rules,
regulations and guidelines. Furthermore, PMAC warrants that all Products that
are produced or packaged for Annie’s, and all packaging and other materials that
come in contact with such Products, will not at the time of shipment to Annie’s
or Annie’s consignee be adulterated, contaminated or misbranded within the
meaning of the Act or any other federal, state or local law, rule or regulation,
and that such Products, packaging and other materials will not constitute
articles prohibited from introduction into interstate commerce under the
provisions of Sections 301, 402, 403, 404, 405, 409 or 505 of the Act, and PMAC
also specifically warrants that it will register and fully comply with all
applicable requirements under the Bioterrorism Act, Pub. L. No. 107-188 and the
FDA Food Safety Modernization Act, Pub. L. No. 111-353, and the Food and Drug
Administration’s implementing regulations. Nothing in this Section 2.1 shall
impose on PMAC any obligation or liability resulting solely from Product
labeling provided by Annie’s (“Annie’s Labeling”). (ii) At all times during the
term of this Agreement, PMAC will maintain organic certification with respect to
the Products by Quality Assurance International or another certification bureau
or agency that Annie’s selects.

2.2 Quality Control Records. PMAC shall prepare and submit to Annie’s such
quality control records and reports as Annie’s may reasonably request, and shall
also furnish to Annie’s, without charge (or hold in a designated location within
the production facility for an agreed upon period of time), a reasonable number
of samples, for quality control purposes, from each production run of each of
the Products.

2.3 Inspection Reports. PMAC shall make available to Annie’s, at the request of
Annie’s, the results of all federal, state and local inspection reports and
sanitation audits, conducted from [***] days before to [***] days after the Term
of this Agreement (as defined below), and relating to or affecting (i) PMAC’s
facilities; or (ii) equipment, raw materials, ingredients, packaging materials,
work-in-process or Products located therein. PMAC shall notify Annie’s
immediately by telephone and in writing of any such inspections or audits, or
any other information, which indicate the presence of any bacteriological agent
or any substance that is considered by health authorities as being indicative of
either unsanitary practices or of public health concern.

2.4 Customer Audits. Customer has the right to inspect manufacturing and
warehouse facilities where machines are in operation (but only during periods of
time when PMAC is producing Products for Customer), and where finished Product,
ingredients, and packaging materials are stored. During the course of the audit,

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

Customer’s designated representatives have the authority to stop production of
Products, reject Products for sale or shipment, and implement withdrawal of
Product that do not meet Customer Specifications at the expense of the PMAC. On
occasion, random samples of raw materials, ingredients, and finished product may
be collected by Customer personnel and forwarded to an independent laboratory
for analysis. The purpose is to survey Product to assure compliance to
microbiological, physical, or chemical specifications. Customer (or Customer’s
designated representatives) shall execute a mutually satisfactory
confidentiality agreement protecting the confidentiality of PMAC’s confidential
business processes as a condition to being granted access to PMAC’s production
facility. Furthermore, [***] to collect, retain and test finished goods.

Section 3. Procurement of Raw Materials; Inspection.

3.1 Purchasing. PMAC shall have full responsibility for timely procurement of
and payment for all raw materials, ingredients, and packaging materials
(collectively “Product Supplies”) necessary to produce and package Products for
Annie’s or its Designees under this Agreement; provided, however that Annie’s
shall have the right to contract for the purchase of any Product Supplies that
it designates and PMAC shall be obligated to purchase such Product Supplies
under such contracts. PMAC shall store all Product Supplies in accordance with
good manufacturing practices prevailing in the industry and in strict compliance
with the Specifications and the terms of this Agreement. Such Product Supplies
shall be ordered in quantities mutually agreed to by Annie’s and PMAC and from
suppliers identified in the Specifications or which Annie’s otherwise approves
in writing.

3.2 Inspection of Product Supplies. PMAC shall examine all Product Supplies
(other than Annie’s Labeling) and shall have final responsibility for accepting
or rejecting Product Supplies (other than Annie’s Labeling) which (i) do not
conform with the Specifications; (ii) were not prepared in accordance with the
Specifications; (iii) do not conform with the other terms and conditions of this
Agreement; or (iv) do not conform with federal, state and local laws, rules,
regulations and guidelines.

Section 4. Storage. At all times, PMAC shall store and handle Product in
accordance with the procedures set forth in the Specifications. PMAC agrees to
warehouse and provide space for [***] pallets (the “Pallet Slot Allotment”) of
Product and Product Supplies combined. If Product inventory levels exceed such
Pallet Slot Allotment, PMAC will ship Product and/or raw materials to a third
party warehouse or destination specified by Annie’s (such destinations to be
designated by Annie’s prior to the start of production), at [***]. If PMAC fails
to provide warehouse space in any month, Annie’s will invoice PMAC for [***] in
transporting and storing product in an alternative location Annie’s selects.

Section 5. Price Transparency; Invoicing of Product and Payments.

5.1 Prices. Subject to adjustment pursuant to Section 5.2 of this Agreement,
PMAC’s total price for all services rendered pursuant to this Agreement
(including indexes relating to cost adjustments) is as set forth in Schedule 5.1
– Pricing attached to this Agreement and the notes thereto.

5.2 Price Transparency. PMAC shall promptly inform Annie’s of any modification
or deviation (including any increase or decrease) of costs associated or
otherwise realized with the performance of its obligations under this Agreement
that are identified as “Pass Through” items on Schedule 5.1 (“Pass Through
Costs”). Adjustments for Pass Through Costs shall be made periodically, on a
dollar for dollar basis for any increase or decrease in costs incurred by PMAC.
Annie’s shall be entitled to audit such price transparency in accordance with
Section 8.2 of this Agreement.

5.3 Invoicing. PMAC shall invoice Annie’s on a per case basis for all finished
Products shipped from PMAC’s facility. Terms are [***]%,[***] days; net [***]
days. Any payment not received when due shall require a late charge at [***]
percent ([***]%) per annum or the [***]. All invoices shall accurately reflect
Annie’s product identification codes (set forth on Exhibit A) produced as
invoiced. In the event of a good faith dispute with respect to amounts invoiced
by PMAC, unless such dispute is resolved within [***] days of such invoice by
Annie’s, Annie’s shall cause to be escrowed with a mutually acceptable escrow
agent any amounts in dispute (“Escrowed Disputed Amounts”) for release as may be
determined in accordance with Section 17 (or as otherwise may be agreed to by
the Parties).

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

Section 6. Risk of Loss. Risk of damage or loss to Products shall remain with
PMAC until the same is shipped F.O.B. production facility to Annie’s or an
Annie’s consignee in accordance with the terms and conditions of this Agreement.

Section 7. Term; Renewals. This Agreement shall continue in effect until
March 31, 2021 (the “Term”). This Agreement shall thereafter renew automatically
each year for a period of one (1) year unless either Party provides written
notice of non-renewal to the other Party at least 360 days prior to the
expiration of the then-current term. Notwithstanding the foregoing, this
Agreement may be canceled or terminated as provided in Section 16 prior to the
expiration of the Term or any renewal term.

Section 8. Records and Audits.

8.1 Product Supplies and Products. PMAC shall maintain and retain complete and
accurate books and records relating to the production, packaging, storage and
shipment of Product Supplies and Products, rejected Product Supplies and
rejected Products. PMAC shall also maintain and retain any other records that
Annie’s may reasonably request to be maintained or as are required to be kept by
federal, state or local laws, rules, regulations and guidelines.

8.2 Maintenance of Records, Audits. All books and records maintained or retained
pursuant to this Agreement shall be retained by PMAC for a period of at least
[***] years, or longer if so required by federal, state or local laws, rules or
regulations. Annie’s may, not more frequently than [***] per calendar year,
following [***] days’ written notice to PMAC and during PMAC’s customary
business hours, and in a manner which will not be unduly burdensome to PMAC,
review PMAC’s books and records relating to purchases and invoices pursuant to
this Agreement for the sole purpose of determining PMAC’s compliance with
Section 5.1 in connection with “Pass Through” items only. In addition if the
foregoing review reveals an underpayment or a failure to revise the prices set
forth on Schedule 5.1 downward by PMAC, no more than [***] per calendar year and
upon [***] days’ written notice and during normal business hours, Annie’s may
require an audit of PMAC’s financial records to be conducted to determine
compliance with Section 5 by an independent Certified Public Accountant
reasonably acceptable to PMAC (it being acknowledged that any of the “Big Four”
national accounting firms shall be acceptable); provided that the costs of such
audit will be borne by [***]; provided further, however, that the costs of such
audit will be borne by [***] in the event that the audit determines that
payments by Annie’s to PMAC equal or exceed [***]% of the amount that would
otherwise be due to PMAC by Annie’s under the express terms of this Agreement.

Section 9. Confidential Information; Non-solicitation and Non-competition.

9.1 General Duty of Confidentiality. All business and technical information,
whether in written or oral form and including, but not limited to, technical
know-how, specifications, recipes, formulas, manufacturing processes, quality
control standards, coding systems, instructions and procedures, which either
Party may disclose to the other Party or to any employee, agent or
representative of either Party, shall be received and retained by the Parties
and its employees, agents and representatives as strictly confidential and,
except as provided for herein, may not be disclosed to any third party. The
Parties shall not disclose any such information to any person within its
organization not having a need to know and shall only use such information in
connection with the purposes of this Agreement.

9.2 Exceptions to Confidentiality. Notwithstanding Section 9.1, each Party shall
not have an obligation of confidentiality with respect to information which:
(i) such Party can demonstrate was in the public domain at the time of receipt,
or which comes into the public domain without breach of an obligation assumed
hereunder; (ii) was known and can be shown to have been known by such Party at
the time of receipt from the other Party and was not acquired directly or
indirectly from the other Party on a confidential basis; (iii) becomes known to
the Party on a non-confidential basis through a source whose own acquisition and
disclosure were entirely independent of the Parties to this Agreement, not in
breach of any obligation hereunder and not on a confidential basis; (iv) is
approved for disclosure by such Party in writing; or (v) is required to be
disclosed by court order.

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

9.3 Return of Materials. All originals and copies of documented business and
technical information identified or reasonably identifiable as confidential or
proprietary to a Party shall be and remain the exclusive property of that Party
at all times and shall be returned to such Party upon the cancellation or
termination of this Agreement.

9.4 Non-solicitation and Non-competition. To protect the proprietary rights of
Annie’s, PMAC agrees that, during the Term of this Agreement and for a period of
[***] years thereafter, it shall not (i) knowingly directly or indirectly
solicit or induce any person who is, or within the past [***] months was an
employee of Annie’s to terminate or negatively alter his or her relationship
with the Company, (ii) directly or indirectly solicit the business of any
customer of Annie’s for products substantially similar to those produced for
Annie’s (other than on behalf of Annie’s), (iii) directly or indirectly induce
any customer, supplier, vendor, consultant or independent contractor of Annie’s
to terminate or negatively alter his, her or its relationship with Annie’s; or
(iv) directly or indirectly engage (or assist others in engaging) in the
manufacture, packing, or shipping of any organic (or made with organic) product
that competes with any of the Products in any territory or market in which the
Products are distributed or sold.

Section 10. Recalls and Withdrawals. During the Term of this Agreement and for a
tail period of one (1) year thereafter, PMAC shall maintain commercially
reasonable recall and withdrawal insurance covering commercial distribution of
the Products and shall name Annie’s as an additional insured. Annie’s may also
maintain commercially reasonable recall and withdrawal insurance covering
commercial distribution of the Products. In the event that (i) Annie’s maintains
such insurance; (ii) Annie’s deems it reasonably necessary to conduct a recall
or withdrawal; and (iii) the recall or withdrawal is required as the direct
result of PMAC’s negligence or willful misconduct, then in addition to such
obligations as are set forth in Section 13, (a) PMAC shall reimburse Annie’s for
all recall and withdrawal insurance premiums paid by Annie’s during the
applicable year, and (b) PMAC shall reimburse Annie’s for any premium increase
incurred by Annie’s subsequent to or as a result of such recall or withdrawal
for the remainder of the Term. PMAC’s obligations with respect to reimbursement
pursuant to this Section 10 only shall be limited to the lesser of (i) $[***],
or (ii) [***] associated with the applicable premiums and increases. If PMAC
learns of any condition that raises the possibility that any of the Products it
manufactured, produced, packaged, stored, or shipped may be adulterated or
misbranded within the meaning of any federal, state, or local law, rule, or
regulation, PMAC shall immediately notify Annie’s. PMAC agrees to cooperate
fully with Annie’s and to provide all information necessary for Annie’s to make
an informed determination as to whether a Product recall or market withdrawal is
necessary.

Section 11. Trademarks.

11.1 Labeling. All Products shall be packaged under Annie’s trademarks,
trademarks licensed to Annie’s or such private trademarks as set forth on
Exhibit B and as Annie’s may from time to time designate.

11.2 Ownership of Trademarks. PMAC agrees that all trademarks identified by
Annie’s as being Annie’s-owned or licensed to Annie’s are valid and existing
trademarks of Annie’s and the sole and exclusive property of Annie’s. Nothing in
this Agreement shall give PMAC any right, title or interest in (i) any
Annie’s-owned trademark, any trademark licensed to Annie’s or any private
trademark designated by Annie’s; (ii) any Annie’s or other trade name; or
(iii) the goodwill connected with any such trademark or trade name, except the
right to use the same in strict accordance with the terms and conditions of this
Agreement. PMAC shall not contest the validity or ownership of a trademark
described in Section 11.1 or assist others in contesting the validity or
ownership of any such trademark.

11.3 Notice of Infringement. PMAC shall promptly notify Annie’s, in writing, of
any infringement or potential infringement of a trademark described in
Section 11.1 of which PMAC becomes aware. Without the express written permission
of Annie’s, PMAC shall have no right to bring any action or proceeding relating
to such infringement or potential infringement or which involves, directly or
indirectly, any issue the litigation of which may affect the interest of
Annie’s. Nothing in this Agreement shall obligate Annie’s to take any action
relating to any such infringement or potential infringement.

11.4 No Use of Confusingly Similar Marks. PMAC shall not adopt any trademark,
trade name, trade dress, labeling or packaging which, in the reasonable judgment
of Annie’s, is deceptively similar to or likely to cause confusion with respect
to a trademark described in Section 11.1 or with respect to Products.

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

11.5 Approval of Packaging. PMAC agrees that Annie’s shall determine and provide
in writing the printed matter to be carried on packaging materials and labeling
utilized pursuant to this Agreement. Annie’s also agrees to reimburse PMAC for
the cost of any changes in the printed matter or labeling to be carried on
packaging materials and for any product, raw material or packaging made obsolete
or unsalable by such change.

Section 12. Liens and Security Interests. PMAC specifically waives any and all
liens and/or security interests which it might acquire by operation of law or
otherwise in Products to which title has passed to Annie’s under the terms and
conditions of this Agreement. PMAC’s continued right to possession of Products
and other items provided to it shall be determined solely by the terms and
conditions of this Agreement and, in any event, PMAC shall at no time have any
power of sale or disposal over any such item except upon the prior written
consent of Annie’s.

Section 13. Indemnity.

13.1 Indemnification. (i) Indemnification of Annie’s. PMAC shall indemnify and
hold Annie’s harmless from and against (a) any and all liability, loss or
damage, cost or expense (including court costs and attorneys’ fees) arising out
of a breach of PMAC’s obligations under this Agreement, including but not
limited to a breach of PMAC’s representations, warranties and covenants set
forth in Section 2.1 of this Agreement, or for injuries (including but not
limited to bodily injury, death or dismemberment) or other economic damages
resulting from PMAC’s or its agents’ negligence or willful misconduct; and
(b) any and all liability, loss or damage, cost or expense (including court
costs and attorney fees) arising out of, resulting from or in any way connected
with complaints, demands, claims or legal actions alleging patent infringement,
violations of any patent rights or unfair competition in connection with PMAC’s
performance of any obligations under this Agreement. (ii) Process for Claims. In
the event of consumer, customer or governmental agency complaints, demands,
claims or legal actions alleging illness, injury, death or damage as a result of
the consumption or use of any Products produced, packaged, stored or shipped by
PMAC, PMAC shall indemnify and hold Annie’s from and against any and all
liability, loss or damage, cost or expense, of whatsoever nature and by
whomsoever asserted, arising out of, resulting from or in any way connected with
such complaint, demand, claim or legal action, except that PMAC shall not be
responsible for, and shall not be required to indemnify or hold harmless Annie’s
against, any liability for illness, injury, death or damage attributable to
defects in Products that independent investigation discloses (a) originated
solely after the Products left the custody and control of PMAC and was not
attributable to any act or omission of PMAC prior to such Products leaving such
custody and control, or (b) originated solely from proprietary Annie’s
Specifications including labeling. PMAC shall assume full responsibility for,
and the expense of, investigation, defense, legal fees, settlement and payment
of all such complaints, demands, claims and legal actions; provided that Annie’s
may, at its expense, participate in any legal action through counsel of its own
choice. Annie’s shall promptly notify PMAC of any such complaint, demand, claim
or legal action and cooperate fully in the defense thereof.
(iii) Indemnification of PMAC. Annie’s shall indemnify and hold PMAC harmless
from and against (a) any and all liability, loss or damage, cost or expense
(including court costs and attorney fees) arising out of a breach of Annie’s
obligations under this Agreement, including but not limited to a breach of
Annie’s representations, warranties and covenants; or for injuries (including
but not limited to bodily injury, death or dismemberment) or other economic
damages resulting from Annie’s or its agents’ negligence or willful misconduct;
and (b) any and all liability, loss or damage, cost or expense (including court
costs and attorneys’ fees) arising out of, resulting from or in any way
connected with complaints, demands, claims or legal actions alleging trademark,
trade name, trade dress, labeling or packaging infringement, violations of any
trademark rights or unfair competition in connection with PMAC’s performance of
any of its obligations under this Agreement. (iv) Process for Claims. In the
event of consumer, customer or governmental agency complaints, demands, claims
or legal actions alleging illness, injury, death or damage as a result of the
consumption or use of any Products produced, packaged, stored or shipped by
PMAC, Annie’s shall indemnify and hold PMAC from and against any and all
liability, loss or damage, cost or expense, of whatsoever nature and by
whomsoever asserted, arising out of, resulting from or in any way connected with
such complaint, demand, claim or legal action, except that Annie’s shall not be

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

responsible for, and shall not be required to indemnify or hold harmless PMAC
against, any liability for illness, injury, death or damage attributable to
defects in Products that independent investigation discloses originated solely
before the Products left the custody and control of PMAC and was not
attributable to any act or omission of Annie’s prior to such Products leaving
such custody and control. Annie’s shall be responsible for all package labeling.
Annie’s shall assume full responsibility for, and the expense of, investigation,
defense, legal fees, settlement and payment of all such complaints, demands,
claims and legal actions; provided that Annie’s may, at its expense, participate
in any legal action through counsel of its own choice. Annie’s shall promptly
notify PMAC of any such complaint, demand, claim or legal action and cooperate
fully in the defense thereof.

13.2 Insurance. Both Annie’s and PMAC shall maintain commercial general
liability insurance (including products liability and contractual liability),
with limits of not less than $[***] combined single limit, for bodily injury or
death to any person or persons and loss or damage to any property. Such
insurance shall be written by an insurance carrier reasonably acceptable to both
Parties, and shall name the other party as an additional insured. Products
Recall Liability insurance shall be carried by PMAC with a limit of $[***] per
occurrence and include the Customer as additional insured. The terms and
conditions of PMAC’s insurance shall not be materially changed, altered (unless
to increase coverage) or canceled without thirty (30) days’ prior written notice
to Annie’s. A certificate of such insurance coverage shall be furnished to the
other Party upon execution of this Agreement and thereafter upon request.

Section 14. Patent Infringement. PMAC shall assume full responsibility for, and
the expense of, investigation, defense, legal fees, settlement and payment of
all patent infringement complaints, demands, claims and legal actions; provided
that Annie’s may, at its expense, participate in any legal action through
counsel of its own choice. Annie’s shall promptly notify PMAC of any such
complaint, demand, claim or legal action and cooperate fully in the defense
thereof.

Section 15. Relationship. The relationship that PMAC holds as to Annie’s is that
of an independent contractor. This Agreement is not intended to create and shall
not be construed as creating between Annie’s and PMAC the relationship of
principal and agent, joint venturers, co-partners or any other similar
relationship, the existence of which is hereby expressly denied, nor shall PMAC
be considered in any sense an affiliate or subsidiary of Annie’s. PMAC shall not
have any authority to create or assume in Annie’s name or on its behalf any
obligation, expressed or implied, or to act or purport to act as Annie’s agent
or legally empowered representative for any purpose whatsoever. Neither party
shall be liable to any third party in any way for any engagement, obligation,
commitment, contract, representation, transaction or act or omission to act of
the other, except as expressly provided herein. PMAC shall have exclusive
control over production, packaging and storage operations at PMAC’s Facility and
shall direct and be responsible for the performance of all operations at PMAC’s
Facility. PMAC shall retain exclusive legal responsibility for the performance
of and compliance with all of the terms and conditions of this Agreement that
are to be performed by or complied with by PMAC, provided, however, that Annie’s
employees may provide technical assistance or consultation to PMAC; and provided
further that such assistance and consultation shall be of an advisory nature
only and, except to the extent specifically agreed in a writing signed by a duly
authorized officer of Annie’s and PMAC, in no event shall Annie’s assume any
liability or responsibility with respect to such assistance or consultation.

Section 16. Termination.

16.1 Termination by Annie’s. Annie’s reserves the right to immediately terminate
this Agreement (subject to Section 16.2) in the following circumstances:
(i) where PMAC has failed to perform or meet any material term or condition
hereof and has failed to correct the same within 30 days after written notice of
such failure by Annie’s; (ii) where (a) PMAC fails to vacate an involuntary
bankruptcy, insolvency or reorganization petition or petition for an arrangement
or composition with creditors filed against PMAC within 60 days after the date
of such filing, or files such a petition on a voluntary basis; or (b) PMAC makes
an assignment or deed of trust for the benefit of creditors; or (c) PMAC fails
to vacate the appointment of a receiver or trustee for PMAC or for any interest
in PMAC’s business within 60 days after such appointment; or (d) PMAC permits an
attachment to be levied against and remain outstanding on any of its equipment
or plant for more than 20 days; or (e) PMAC’s interest or rights under this
Agreement, or any part thereof, pass to another by

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

operation of law; or (f) PMAC ceases to do business as a going concern or ceases
to conduct its operations in the normal course of business; or (g) PMAC
substantially changes the nature of its business or there is a substantial
change in the ownership (outside of the Marano family) of PMAC; (iii) where PMAC
or its agents or representatives has adulterated any Products or has substituted
or added, with respect to any instruction, specification, formula, manufacturing
process or quality control standard or any procedure set forth in this Agreement
or any exhibit hereto, an ingredient, component, process or procedure not called
for thereby, or has altered or omitted an ingredient, component, process or
procedure called for thereby; or (iv) where Annie’s provides at least one
hundred eighty (180) days’ prior written notice to PMAC of its election to
terminate this Agreement without cause; provided that such notice is given on or
after the date that is five (5) years after the Effective Date, and provided
further that as of the termination date Annie’s promptly takes delivery of and
pays PMAC for all Products and Product Supplies on hand that meet Annie’s
specifications. The termination rights granted under this Section are cumulative
with and in addition to any other rights or remedies to which Annie’s may be
entitled arising from any violation, default or breach of this Agreement.

16.2 Timing of Termination by Annie’s. PMAC agrees that, in the event that any
of the events set forth in Section 16.1(ii)(e) or 16.1(ii)(f) should occur,
Annie’s may, at its sole option, elect to terminate this Agreement
(i) immediately or (ii) 60 days from the date of notice of termination by
Annie’s; during such 60 day period PMAC shall continue to produce, package,
store, ship and sell Product to Annie’s or its Designees in accordance with the
terms and conditions of this Agreement.

16.3 Termination by PMAC. PMAC reserves the right to immediately terminate this
Agreement in the following circumstances: (i) where Annie’s has failed to
perform or meet any material term or condition hereof, including nonpayment of
any uncontested amount owed under this Agreement or any Escrowed Disputed
Amounts, and has failed to correct the same within 30 days after written notice
of such failure by PMAC; (ii) where (a) Annie’s fails to vacate an involuntary
bankruptcy, insolvency or reorganization petition or petition for an arrangement
or composition with creditors filed against Annie’s within 60 days after such
filing, or files such a petition on a voluntary basis; or (b) Annie’s makes an
assignment or deed of trust for the benefit of creditors; or (c) Annie’s fails
to vacate the appointment of a receiver or trustee for Annie’s or for any
interest in Annie’s business within 60 days after such appointment; or
(d) Annie’s ceases to do business as a going concern or ceases to conduct its
operations in the normal course of business; or (iii) where PMAC provides at
least one year’s prior written notice to Annie’s of its election to terminate
this Agreement without cause; provided that such notice is given on or after the
date that is five (5) years after the Effective Date. The termination rights
granted under this paragraph are cumulative with and in addition to any other
rights or remedies to which PMAC may be entitled arising from any violation,
default or breach of this Agreement. In the event this Agreement is terminated
by PMAC pursuant to Section 16.3(ii) or a payment default under Section 16.3(i),
Annie’s shall reimburse PMAC for all amounts owed to PMAC. In the event a court
determines that Annie’s owes PMAC for any monies previously listed by Annie’s as
undisputed or disputed, Annie’s shall reimburse PMAC for all attorneys fees and
court costs. All such amounts shall be paid by Annie’s to PMAC within 30 days of
PMAC’s termination of this Agreement.

16.4 No Waiver. Any failure by either party to notify the other party of a
violation, default or breach of this Agreement, or to terminate this Agreement
on account thereof, shall not constitute a waiver of such violation, default or
breach or a consent, acquiescence or waiver of any later violation, default or
breach, whether of the same of a different character.

16.5 Effect of Termination. (i) Upon termination or cancellation of this
Agreement the rights granted hereunder shall immediately become null and void,
and PMAC shall discontinue all use of the trademarks referred to in Section 11
hereof and shall return to Annie’s all originals and copies of the information
subject to Section 9 hereof, but such termination or cancellation shall not
affect any obligation or liability incurred by PMAC prior to termination or
cancellation. (ii) Upon termination or cancellation of this Agreement for any
reason, PMAC shall deliver to Annie’s, within a reasonable period of time (but
not to exceed 30 days), all Products owned by Annie’s or for which Annie’s has
paid including all freight costs, in useable condition, as well as all other
property of Annie’s in the possession, custody or control of PMAC. (iii) Upon
termination or cancellation of this Agreement for any reason, Annie’s shall
promptly pay (no later than 30 days after such termination or cancellation) for
all Products and Product Supplies owned by PMAC and for commitments made to
vendors for Product Supplies not yet delivered under this Agreement. (iv) Upon
termination or

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

cancellation of this Agreement for any reason, the lease of Production Line
Equipment shall terminate, and PMAC shall make such equipment available for
removal by Annie’s at Annie’s expense, unless such termination was by PMAC
without cause pursuant to Section 16.3(iii), in which case the removal shall be
at PMAC’s expense.

Section 17. Severability; Governing Law; Jurisdiction; Venue. In the event that
any provision of this Agreement is declared invalid or contrary to any law,
rule, regulation or public policy of the United States or any state, all of the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law. Moreover, if a court of competent jurisdiction deems any provision of this
Agreement invalid or unenforceable, said provision shall be reformed to the
minimum degree that would render it enforceable. This Agreement shall in all
respects be governed by, construed and enforced in accordance with the laws of
the Commonwealth of Pennsylvania, applicable to contracts executed and to be
wholly performed therein. The Parties further specifically agree that any action
or proceeding arising out of or in connection with this Agreement shall be
venued in the state and federal courts sitting in Boston, Massachusetts, and
consent to the personal jurisdiction of each of said courts.

Section 18. Notices. Any notice or other communication required or permitted to
be given pursuant to this Agreement shall be deemed to have been sufficiently
given if in writing and either delivered against receipt or sent by registered
or certified mail or internationally recognized carrier (including but not
limited to FedEx and DHL) addressed as indicated below; such notice if mailed
shall be deemed completed on the third day following the deposit thereof in the
United States mail:

(i) If to Annie’s:

Annie’s Homegrown, Inc.

1610 Fifth Street

Berkeley, CA 94710

Attn.: John Foraker, President

With a copy to:

K&L Gates LLP

State Street Financial Center

One Lincoln Street

Boston, MA 02111

Attn.: Stephen L. Palmer, Esq.

(ii) If to PMAC:

PMAC Foods

760 South 11th Street

Philadelphia, PA 19147

Attn: Luke Marano, Jr., President

With a copy to:

Barbara Farley, Esq.

Barbara L. Farley, a Professional Corporation

325 Chestnut Street

Suite 915

Philadelphia, PA 19106

Either Party may, by notice as aforesaid, designate a different address or
addresses for notices or other communications intended for it.

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

Section 19. Miscellaneous.

19.1 No Assignment. This Agreement shall be binding upon and be for the benefit
of the Parties and their legal representatives, successors, and assigns. Neither
Party may assign this Agreement without the prior written consent of the other;
provided that notwithstanding the foregoing, Annie’s may assign this Agreement
without such consent to the purchaser of all or substantially all of its stock,
business or assets, and may assign this Agreement by operation of law to any
successor due to merger or reorganization.

19.2 Entire Agreement; Amendments. This Agreement constitutes the entire
understanding between the Parties relating to Products and supersedes and
cancels any and all previous contracts or agreements between the Parties with
respect to any Product other than the Mutual Nondisclosure and Confidentiality
Agreement by and between the Parties, dated April 1, 2012, which is hereby
ratified and confirmed. This Agreement may not be altered, amended or modified
except by a written instrument executed by duly authorized officers of Annie’s
and PMAC.

19.3 Headings. The headings herein are inserted for convenience only and shall
not be deemed to have any substantive meaning.

19.4 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

[Signature Page Follows]

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officials on the day and year first above written.

 

ANNIE’S HOMEGROWN, INC. By:  

/s/ John Foraker

  John Foraker   President

 

PHILADELPHIA MACARONI COMPANY By:  

/s/ Luke Marano, Jr.

Luke Marano, Jr. President

[Signature Page – Amended and Restated Contract Manufacturing and Packaging
Agreement]

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

Exhibit A - Annie’s Homegrown Product List

 

Item   PMAC Reference   Short Description 00004   09016   Shells & White Cheddar
(purple box) 00004A   09016A   Shells & White Cheddar (purple box) 00004  
09016C   Shells & White Cheddar (purple box) 00005A   07701   DW Whole Wheat
Pasta & Alfredo 00005   07702   DW Whole Wheat Pasta & Alfredo 00006   09040  
Organic Whole Wheat Shells & Cheddar 00007   09033   Organic Mild Mexican Shells
& Cheddar 00009   07402   Arthur Mac & Cheese 00010   01937   Rotini Pasta w/
Four Cheese Sauce 00011   06537   Penne Pasta w/ Alfredo Sauce 00014   12537  
Curly Fettuccine w/ White Cheddar & Broccoli Sauce 00020   09050   Shells &
White Cheddar (purple box) 00022   09042   Organic Whole Wheat Shells & Cheddar
00025   07605   Bunny Shape Pasta & Yummy Cheese 00026   09052   Family Size:
Shells & Cheddar 00027   09029   Organic Shells w/ White Cheddar 00037   09044  
[***] Shells and White Cheddar-12 pack (CANADA) 00045   00605   Mild Mac (Blue
Box) 30090   00606   Mild Mac (Blue Box) 03692   09012   [***] Organic Shells &
White Cheddar 03893   00612   [***] Organic Macaroni & Cheddar 18802   00653  
Macaroni & Cheese 18804   09053   Shells & Cheese 18806   04327   Stroganoff
18807   12527   Cheesy Lasagna 18808   01127   Cheeseburger Macaroni 18810  
06547   Cheddar Chicken 18814   01927   Creamy Tuna Spirals 30050   00650  
Family Size Macaroni and Cheese 30060   07604   Bunny Shape Pasta & Yummy Cheese
30062   09025   Family Size: Shells & Cheddar 30062   09025A   Family Size:
Shells & Cheddar 30063   09030   Organic Shells w/ White Cheddar 30063   09030C
  Organic Shells w/ White Cheddar 30069   07103   Organic Peace Pasta w/
Parmesan 30084   09017   Shells & Wisconsin Cheddar (orange box) 30084   09017C
  Shells & Wisconsin Cheddar (orange box) 30084A   09017A   Shells & Wisconsin
Cheddar (orange box) 30087   09041   [***] Shells and White Cheddar-12 pack
30086   09046   [***] Shells and White Cheddar-15 pack 30097   09032   Organic
Alfredo Shells & Cheddar 30098   09035   Organic Shells & Wisconsin Cheddar
30098   09035C   Organic Shells & Wisconsin Cheddar 30099   09020   Organic
Family Size Shells & Cheddar 30099   09020A   Organic Family Size Shells &
Cheddar 035927   09076   [***] Organic Shells & Cheddar 69355   09026   [***]
Organic Shells & White Cheddar 70818   00626   [***] Organic Macaroni & Cheddar
30087/112   09043   [***] Shells and White Cheddar- 12 pack 00039   09054  
Canadian Shells & Wisconsin Cheddar 30068   09036  
Shell-Org-WisChd-30098-15/6oz

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

Exhibit B – Trademarks

 

MARK

  

IMAGE

  

COUNTRY

   APPLICATION NO.
REGISTRATION NO.   ALL STARS      

Canada

 

United States

    

 

 

784,458

 

3,664,305

  

 

  

ANNIE’S       United States      2,020,364    ANNIE’S HOMEGROWN      

Canada

 

United States

    

 

 

529,331

 

2,023,195

  

 

  

ANNIES’S HOMEGROWN AND BUNNY DESIGN (NEW LOGO)    LOGO
[g406800stamped_pg014a.jpg]    United States      85/469,736    ANNIE’S
HOMEGROWN NEW LOGO    LOGO [g406800stamped_pg014b.jpg]   

Canada

 

United States

    


 

1,577,823


85/469,743

  


  

BERNIE RABBIT OF APPROVAL AND DESIGN    LOGO [g406800stamped_pg014c.jpg]   
United States      2,453,202    BERNIE RABBIT OF APPROVAL AND DESIGN    LOGO
[g406800stamped_pg014d.jpg]    United States      3,086,073    BERNIEO’S      
Canada      758,949    BERNIEO’S (STYLIZED)    LOGO [g406800stamped_pg014e.jpg]
   United States      2,246,211    NO ARTIFICIAL ANYTHING       Canada     
1,369,251    PEACE       United States      2,279,495    PUSH TAIL TO OPEN      
United States      2,465,746    PUSH TAIL TO OPEN AND DESIGN    LOGO
[g406800stamped_pg014f.jpg]    United States      2,463,999    RABBIT OF
APPROVAL AND DESIGN    LOGO [g406800stamped_pg014g.jpg]    United States     
85/566,792   

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule 1.1 – Product Manufacturing and Storage Specifications

 

LOGO [g406800stamped_pg015.jpg]   

Manufacturing Specification

Confidential and Proprietary Information

 

Product: Canadian Pasta & Cheese Products (Organic & 70-95% Organic)

 

Last Updated: 02/01/11

 

Supersedes: 05/08/09

 

Product Name

  

Each Net Weight

  

Each UPC

  

Case UPC

  

Order Code

Shells and White Cheddar

   170g    0-13562-00020-3    1-00-13562-00020-0    00020

Shells and White Cheddar Family Size

   12 oz    0-13562-00026-5    1-00-13562-00026-2    00026

Shells and Real Aged Cheddar

   170g    0-13562-00039-5    1-00-13562-00039-2    00039

Bunny Shape Pasta and Yummy Cheese

   6 oz    0-13562-00025-8    1-00-13562-00025-5    00025

Macaroni and Cheese

   170g    0-13562-00050-0       00050

Organic Whole Wheat Shells and Cheddar

   170g    0-13562-00022-7    1-00-13562-00022-4    00022

Organic Shells and White Cheddar

   170g    0-13562-00027-2    1-00-13562-00027-9    00027

 

Manufacturing Facility:       Facility must be certified Organic by a third
party agency accredited by the USDA National Organic Program. All Organic
Policies and procedures must be followed as outlined in 7 CFR 205.    All
products shall be processed and packed in accordance with good
            manufacturing practices (21 CFR 110) and shall meet all local, state
and federal             laws and regulations relating to FDA and state
regulatory agencies.    Product is to be made in a temperature and humidity
controlled environment: 50 to 80 F/ 55 - 65 % RH. Packaging:    Pouch, carton,
and case must be in excellent food-grade condition. Pouch:    Pouch must be
sealed completely, and free from wrinkles, blisters, punctures, scorching, and
foreign odors. Carton:    Carton must be glued securely so there is no leaking.
Glue must be applied so that it does not touch varnished edge otherwise seal
will not be achieved. Carton exterior must be clean and free from glue. Carton
must not be crushed or dented and be free from foreign odors or scuffed. Carton
material: 100% recycled paper board. Carton Code:    Expiration date = 540 days
from production. Printed with laser on top of carton in graphic-free area
designated by Philadelphia Macaroni Company.    DDMMMYY + Plant + Shift (ex:
24MAR09 GA)    Grand Forks Plant Code= G Case Code:    Standard Annie’s
Homegrown recycled corrugate: 100% recycled paper board.      6 oz box: A case
contains 12 cartons.    12 oz box: A case contains 6 cartons.    Cases should
bear in the following order:   

1.      Order Code

  

2.      Brand Name: Annie’s Homegrown (Only if not already pre-printed on case)

  

3.      Product Name + Organic or Made With Organic Pasta*

  

4.      Quantity per Case: 12 x 6 oz

6 x 12 oz (for 00026 only)

  

5.      Best By or BB: MM DD YY (540 days from production) + Plant Code + Shift

(Code MUST be in the MMDDYY format for all cases)

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

  

6.      Bar code able to be scanned: UCC14 with quality level of “B”

Bar code should appear in lower right corner of case.

  

**     “Organic” and “Made With Organic Pasta” statement on cases is optional
but if it is included then it MUST be in this format. Abbreviations are NOT
acceptable. “Made With Organic Pasta” designation should be used for the first 4
skus listed in the table on page 1 of this specification. “Organic” designation
should be used for the last 3 skus listed in the table on page 1 of this
specification.

Quality Requirements:    Data Sheets:    Provide copies of all production run
sheets to Quality Assurance at Annie’s, Inc. upon request. Finished Product
Retains:    Manufacturer required to maintain library with retain sample(s) from
each run for length of shelf-life. Additionally, samples from first, middle, and
last of each run are to be sent UPS ground using Annie’s UPS code to:   

Annie’s Homegrown

  

Attn: R&D Retains

  

1610 5th Street

  

Berkeley, CA 94710

Pallet:    All pallets should be packed and shipped according to the Annie’s,
Inc. Transfer    Policy document. Stack:    28 cases per layer x 5 layers= 140
cases per pallet. Storage:    All finished product should be stored between
38-95 F.

 

Annie’s, Inc. Approval   

Jennifer Vasquez, Labeling Specialist & Quality Technician

5-8-09

Co-Manufacturer’s Approval    Tammy Peterson Quality Assurance Manager 051509

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

  LOGO [g406800stamped_pg017.jpg]        

Manufacturing Specification

Confidential and Proprietary Information

 

Product: Canadian Shells & White Cheddar and CDN Macaroni & Cheese

 

Last Updated: 08/20/12

 

Supersedes: New

 

Product Name

 

Each Net Weight

 

Each UPC

 

Case UPC

 

Order Code

Shells and White Cheddar

  170g   0-13562-00020-3   1-00-13562-00020-0   00020

Macaroni and Cheese

  170g   0-13562-00050-0   1-00-13562-00050-7   00050

 

Manufacturing Facility:    Facility must be certified Organic by a third party
agency accredited by the USDA National Organic Program. All Organic Policies and
procedures must be followed as outlined in 7 CFR 205.    All products shall be
processed and packed in accordance with good             manufacturing practices
(21 CFR 110) and shall meet all local, state and federal             laws and
regulations relating to FDA and state regulatory agencies.   

Product is to be made in a temperature and humidity controlled environment:

50 to 80 F/ 55 – 65 % RH.

Packaging:

   Carton, and case must be in excellent food-grade condition.

Assembly:

 

  •  

12 cartons per case

  •  

Position cartons directionally

  •  

Over wrap should be tight without wrinkles or blemishes

 

Case Labeling:

   A label with the below information should be stickered on the overwrap of the
case:

•    

   Order Code

•    

   Brand Name: Annie’s Homegrown (Only if not already per-printed on the case)

•    

   Product Name: plus “Organic” or “Made with Organic” cannot abbreviate.

•    

   Quantity per case ( 12 X 170 g )

•    

  

Best By or BB: MMDDYY (18 months from finished product production date)+

Plant +Shift

•    

   Bar code able to be scanned: UCC14 with quality level “B”

 

Pallet:

   All pallets should be packed and shipped according to the Annie’s Transfer
Policy document.    Add two (3) tier sheets to the pallet –   

•    1st tier sheet – place on bottom of pallet

  

•    2nd tier sheet – place between second & third layer

  

•    3rd tier sheet – place between fourth & fifth layer

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

All pallets should have 4 corner boards and pallet cap

Stack: 28 cases per layer x 5 layers= 140 cases per pallet.

LOGO [g406800stamped_pg018.jpg]

 

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

Quality Requirements:    Data Sheets:    Provide copies of all production run
sheets to Quality Assurance at Annie’s, Inc. upon request.

Annie’s, Inc. Approval

   Casey Jenkins, Product Innovation Manager 8/24/12

Co-Manufacturer’s Approval

  

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

  LOGO [g406800stamped_pg020.jpg]        

Manufacturing Specification

Confidential and Proprietary Information

 

Product: Organic & Natural (Made with Organic Wheat) Multi-pack Pasta & Cheese

Last Updated: 01/28/11

 

Supersedes: 12/14/10

 

Product Name

 

Each Net Weight

 

Each UPC

 

Case UPC

 

Order Code

Organic Shells & Real Aged Cheddar 15-pack  

15-6 oz (170 g) boxes

5 lbs 10 oz (2.55 kg)

  0-13562-30068-4   N/A   30068 Canadian Shells & White Cheddar 12-pack  

12-6 oz (170 g) boxes

4 lbs 8 oz (2.04 kg)

  0-13562-00037-1   N/A   00037/12

 

Manufacturing Facility:       Facility must be certified Organic by a third
party agency accredited by the USDA National Organic Program. All Organic
Policies and procedures must be followed as outlined in 7 CFR 205.    All
products shall be processed and packed in accordance with good manufacturing
practices (21 CFR 110) and shall meet all local, state and federal laws and
regulations relating to FDA and state regulatory agencies.    Product is to be
made in a temperature and humidity controlled environment. Packaging:    Pouch,
carton, and case must be in excellent food-grade condition. Pouch:    Pouch must
be sealed completely, and free from wrinkles, blisters, punctures, scorching,
and foreign odors. Each Carton:    Carton must be glued securely so there is no
leaking. Glue must be applied so that it does not touch varnished edge otherwise
seal will not be achieved. Carton exterior must be clean and free from glue.
Carton must not be crushed or dented, must be free of foreign odors and not be
scuffed.    Carton material: 100% recycled paper board. Each Carton Code-    6
oz boxes of pasta should have    the following code:   

Expiration date = 540 days from production. Printed with laser on top of carton
in graphic-free area designated by Philadelphia Macaroni Company.

DDMMMYY + Plant + Shift (ex: 24MAR09 GA)

Grand Forks plant code = G

12 pack & 15 pack Code:   

Expiration date = 540 days from production. Printed with laser on carton in
graphic-free area designated by Philadelphia Macaroni Company.

MMDDYY + Plant + Shift (ex: 091508 GA)

Grand Forks Plant Code= G

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

Case Code:    12 and 15 pack- Skus are not shipped in cases. They are arranged
on the pallet and shipped in original packaging as is. Each package contains:   
12 pack: contains 12 cartons.    15 pack: contains 15 cartons.    Standard
Annie’s Homegrown recycled corrugate: should be 100% recycled paper board. Any
deviations must be approved by Annie’s, Inc. Operations team. Quality
Requirements:    Data Sheets:    Provide copies of all production run sheets to
Quality Assurance at Annie’s, Inc. upon request. Finished Product Retains:   
Manufacturer required to maintain library with retain sample(s) from each run
for length of shelf life. Additionally, samples from middle of each run are to
be sent UPS ground using Annie’s UPS code to:   

Annie’s Homegrown

  

Attn: R&D Retains

  

1610 5th Street

  

Berkeley, CA 94710

Pallet:    All pallets should be packed and shipped according to the Annie’s,
Inc. Transfer Policy document. Stack:    12 pack:               28 cases per
layer x 5 layers = 140 cases per pallet (Sam’s).    15 pack:               22
cases per layer x 5 layers = 110 cases per pallet. Storage:    All product
should be stored between 38-95 F.

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

LOGO [g406800stamped_pg022.jpg]

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

LOGO [g406800stamped_pg023.jpg]

 

Annie’s, Inc. Approval    Jennifer Vasquez, Labeling Specialist & Quality
Technician 1-28-11 Co-Manufacturer’s Approval    Jennifer Joseph, V.P., Quality
Assurance, 02/23/2011

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

LOGO [g406800stamped_pg024.jpg]     

Manufacturing Specification

Confidential and Proprietary Information

 

     Product:   Organic & Made with Organic Pasta (MWO)       

6 oz/ 10.5 oz Family Size Pasta & Cheese

 

    

Last Updated: 8/16/12

 

     Supersedes: 5/8/12

 

Product Name

 

Each Net Weight

 

Each UPC

 

Case UPC

 

Order Code

Macaroni and Cheese MWO   6 oz   0-13562-00045-6   1-00-13562-00045-3   00045
Macaroni and Cheese — Family Size MWO   10.5 oz   0-13562-30050-1  
1-00-13562-30050-8   30050 Shells and White Cheddar MWO   6 oz   0-13562-00004-3
  1-00-13562-00004-0   00004A Shells and White Cheddar — Family Size MWO   10.5
oz   0-13562-30062-4   1-00-13562-30062-1   30062A Shells and Aged Cheddar MWO  
6 oz   0-13562-30084-6   1-00-13562-30084-3   30084A Arthur Macaroni and Cheese
MWO   6 oz   0-13562-00009-8   1-00-13562-00009-5   00009 Bunny Shape Pasta and
Yummy Cheese MWO   6 oz   0-13562-30060-0   1-00-13562-30060-7   30060 D.W.
Whole Wheat Pasta and Alfredo MWO   6 oz   0-13562-00005-0   1-00-13562-00005-7
  00005A Low Sodium Macaroni & Cheese MWO   6 oz   0-13562-30011-2  
1-00-13562-30011-9   30011 Spirals with Butter & Parmesan MWO   5.25 oz  
0-13562-30014-3   1-00-13562-30014-0   30014 Shells with Cheddar & Taco
Seasoning MWO   6 oz   0-13562-00003-6   1-00-13562-00003-3   00003 Bernie’s
Farm Shapes & Yummy Cheddar MWO   6 oz   0-13562-00056-2   1-00-13562-00056-9  
00056 Organic Macaroni & Cheese   6 oz   0-13562-30039-6   1-00-13562-30039-3  
30039 Organic Whole Wheat Shells and Cheddar   6 oz   0-13562-00006-7  
1-00-13562-00006-4   00006 Organic Shells and White Cheddar   6 oz  
0-13562-30063-1   1-00-13562-30063-8   30063 Organic Shells and White Cheddar -
Family Size   10.5 oz   0-13562-30099-0   1-00-13562-30099-7   30099A Organic
Shells and Aged Cheddar   6 oz   0-13562-30098-3   1-00-13562-30098-0   30098
Organic Peace Pasta with Parmesan   6 oz   0-13562-30069-3   1-00-13562-30069-0
  30069 Organic Alfredo Shells and Cheddar   6 oz   0-13562-30097-6  
1-00-13562-30097-3   30097 Organic 5-Grain Elbows & White Cheddar   6 oz  
0-13562-30012-9   1-00-13562-30012-6   30012

 

Manufacturing Facility:    Facility must be certified Organic by a third party
agency accredited by the USDA National Organic Program. All Organic Policies and
procedures must be followed as outlined in 7 CFR 205.    All products shall be
processed and packed in accordance with good             manufacturing practices
(21 CFR 110) and shall meet all local, state and federal             laws and
regulations relating to FDA and state regulatory agencies.    Product is to be
made in a temperature and humidity controlled environment: 50 to 80 F/ 55 – 65%
RH. Packaging:    Pouch, carton, and case must be in excellent food-grade
condition. Pouch:    Pouch must be sealed completely, and free from wrinkles,
blisters, punctures, scorching, and foreign odors. Carton:    Carton must be
glued securely so there is no leaking. Glue must be applied so that it does not
touch varnished edge otherwise seal will not be achieved. Carton exterior must
be clean and free from glue. Carton must not be crushed or dented and be free
from foreign odors or scuffed. Carton material: 100% recycled paper board.
Carton Code:   

Expiration date = 540 days from production. Printed with laser on top of carton
in graphic-free area designated by Philadelphia Macaroni Company.

DDMMMYY + Plant + Shift (ex: 24MAR09 GA)

Grand Forks plant code = G

Case Code:    Standard Annie’s Homegrown recycled corrugate: should be 100%
recycled paper board. Any deviations must be approved by Annie’s, Inc.
Operations team.    6 oz & 5.25 oz box: A case contains 12 cartons.    10.5 oz
box: A case contains 6 cartons.    Cases should bear in the following order:   

1.      Order Code

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

  

2.      Brand Name: Annie’s Homegrown (Only if not already pre-printed on case)

  

3.      Product Name & Organic or Made with Organic Pasta*

  

4.      Quantity per case:         12 x 6 oz (for 6 oz boxes)

  

         12 x 5.25 oz ( for 5.25 oz box)

  

         6 x 10.5 oz (for 10.5 oz boxes)

  

5.      Best By or BB: MM DD YY (540 days from production) + Plant + Shift

         (Code MUST be in the MMDDYY format for all cases)

  

6.      Bar code able to be scanned: UCC14 with quality level of “B” Bar code
should appear in lower right corner of case.

  

 

*  “Organic” and “Made With Organic Pasta” statement on cases is optional but if
it is included then it MUST be in this format. Abbreviations are NOT acceptable.
“Made With Organic Pasta” designation should be used for the first 10 skus
listed in the table on page 1 of this specification. “Organic” designation
should be used for the last 8 skus listed in the table on page 1 of this
specification.

Pallet:

   All pallets should be packed and shipped according to Annie’s Transfer Policy
document. Stack:    28 cases per layer x 5 layers= 140 cases per pallet.

 

* Product Name on following pallet pattern refers to 6 oz Mac and Cheese. These
pallet specification requirements also apply to 5.25 oz and 10.5 oz Mac and
Cheese skus.

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

 

LOGO [g406800stamped_pg026.jpg]

 

Quality Requirements:    Data Sheets:    Provide copies of all production run
sheets to Quality Assurance at Annie’s, Inc. upon request. Finished Product
Retains:    Manufacturer required to maintain library of retain samples(s) from
each run for length of shelf-life. These retains are to be stored in a clean,
dry environment at proper storage temperatures. In addition, Annie’s requires
three samples to be collected from each lot or shift; one each from the
beginning, middle, and end. (If a production run is less than 4 hours, please
pull one beginning and two end samples). These samples are used by Annie’s for
both sensory reviews as well as retains. Effective immediately, we would like to
split the retained samples, some going to Berkeley and the balance to Romeoville
as follows.

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

Sampling Frequency and Documentation Requirements

 

For Production runs longer than 4 hours:   For Production runs less than 4
hours: Collect 3 samples – Beginning, Middle, End   Collect 3 samples – (1)
Beginning and (2) End

 

Complete Monthly Retain Log Document (Name of product, Item number, Production
Date, Best By date)

 

Shipping Instructions

 

 

Beginning and End Samples ship to Romeoville:

D-2000 Warehouse

Attn: Annie’s Retains

1165 Crossroads Parkway

Romeoville, Il 60446

 

Middle (or 2nd End) Samples Ship to Berkeley:

Annie’s Inc.

Attn: Annie’s Retains

1610 5th Street

Berkeley, CA 94710

 

Include a copy of the Monthly Retain Log in each shipment

 

Shipping Frequency: To minimize shipments, please consolidate and hold the
retains then ship at the completion of each month to Berkeley. Samples should be
shipped via UPS Ground using Annie’s UPS Account Number 5X2792. Annie’s will not
reimburse for non-UPS charges.

 

Samples for Romeoville should be palletized and shipped in as a freight shipment
into D2000 Warehouse. A separate Bill of Lading will be needed when shipping via
freight.

 

Storage:    All product should be stored between 38-95 F. Annie’s, Inc. Approval
  

Casey Jenkins, Product Innovation Manager 8/16/12

Co-Manufacturer’s Approval   

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

     LOGO [g406800stamped_pg028.jpg]   

Manufacturing Specification

Confidential and Proprietary Information

 

Product: Pasta Meals

     Made with Organic Pasta

 

Last Updated: 06/10/11

 

Supersedes: 05/08/09

 

Product Name

  

Each Net Weight

  

Each UPC

  

Case UPC

  

Order Code

Curly Fettuccine with White Cheddar and Broccoli Sauce    Net Wt. 7.25 oz (206g)
   0-13562-00014-2    1-00-13562-00014-9    00014 Penne Pasta with Alfredo Sauce
   Net Wt. 7.25 oz (206g)    0-13562-00011-1    1-00-13562-00011-8    00011
Rotini Pasta with Three Cheese Sauce    Net Wt. 7.25 oz (206g)   
0-13562-00010-4    1-00-13562-00010-1    00010

 

Manufacturing Facility:       Facility must be certified Organic by a third
party agency accredited by the USDA National Organic Program. All Organic
Policies and procedures must be followed as outlined in 7 CFR 205.    All
products shall be processed and packed in accordance with good manufacturing
practices (21 CFR 110) and shall meet all local, state and federal laws and
regulations relating to FDA and state regulatory agencies.    Product is to be
made in a temperature and humidity controlled environment: 50 to 80 F/ 55 – 65 %
RH. Packaging:    Pouch, carton, and case must be in excellent food-grade
condition. Pouch:    Pouch must be sealed completely, and free from wrinkles,
blisters, punctures, scorching, and foreign odors. Carton:    Carton must be
glued securely so there is no leaking. Glue must be applied so that it does not
touch varnished edge otherwise seal will not be achieved. Carton exterior must
be clean and free from glue. Carton must not be crushed or dented and be free
from foreign odors or scuffed. Carton material: 100% recycled paper board.
Carton Code:    Expiration date = 540 days from production. Printed with laser
on top of carton in graphic-free area designated by Philadelphia Macaroni
Company.    DDMMMYY + Plant + Shift (ex: 24MAR09 GA)    Grand Forks plant code =
G Case Code:    Standard Annie’s Homegrown recycled corrugate: 100% recycled
paper board. Any deviations must be approved by Annie’s, Inc. Operations team.
   7.25 oz box: A case contains 6 cartons.    Cases should bear in the following
order:   

1.      Order Code

  

2.      Brand Name: Annie’s Homegrown (Only if not already pre-printed on case)

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

  

3.      Product Name & Organic or Made with Organic Pasta*

  

4.      Quantity per case: 6 x 7.25 oz

  

5.      Best By or BB: MM DD YY (540 days from production) + Plant + Shift

         (Code MUST be in the MMDDYY format for all cases)

  

6.      Bar code able to be scanned: UCC14 with quality level of “B” Bar code
should appear in lower right corner of case.

  

 

*  “Made With Organic Pasta” statement on cases is optional but if it is
included then it MUST be in this format. Abbreviations are NOT acceptable.

Quality Requirements:    Data Sheets:    Provide copies of all production run
sheets to Quality Assurance at Annie’s, Inc. upon request. Finished Product
Retains:    Manufacturer required to maintain library of retain sample(s) from
each run for length of shelf life. Additionally, samples from first, middle, and
last of each run are to be sent UPS ground using Annie’s UPS code to:   

Annie’s Homegrown

  

Attn: R&D Retains

  

1610 5th Street

  

Berkeley, CA 94710

Pallet:    All pallets should be packed and shipped according to the Annie’s,
Inc.    Transfer Policy document. Stack:    28 cases per layer x 5 layers= 140
cases per pallet.

Storage:    All product should be stored between 38-95 F.

 

Annie’s, Inc. Approval    Samantha Bell, Manager, Product Innovation, 6/10/11
Co-Manufacturer’s Approval    Jennifer L. Joseph, V.P., Quality Assurance,
6/14/2011

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

     LOGO [g406800stamped_pg030.jpg]   

Manufacturing Specification

Confidential and Proprietary Information

 

Product: 6-pack Pasta & Cheese (Made with Organic Wheat)

 

Last Updated: 05/08/09

 

Supersedes: 11/13/08

 

Product Name

  

Each Net Weight

  

Each UPC

  

Case UPC

  

Order Code

Shells & White Cheddar 6-pack

  

6-6 oz (170 g) boxes

2 lbs 4 oz (1.02 kg)

   0-13562-30072-3    1-00-13562-30072-0    30072A

 

Manufacturing Facility:       Facility must be certified Organic by a third
party agency accredited by the USDA National Organic Program. All Organic
Policies and procedures must be followed as outlined in 7 CFR 205.    All
products shall be processed and packed in accordance with good manufacturing
practices (21 CFR 110) and shall meet all local, state and federal laws and
regulations relating to FDA and state regulatory agencies.    Product is to be
made in a temperature and humidity controlled environment: 50 to 80 F/ 55 – 65 %
RH. Packaging:    Pouch, each carton, 6-pack carton and case must be in
excellent food-grade condition. Pouch:    Pouch must be sealed completely, and
free from wrinkles, blisters, punctures, scorching, and foreign odors. Each 6 oz
Pasta Carton and 6-Pack Carton:    Carton must be glued securely so there is no
leaking. Glue must be applied so that it does not touch varnished edge otherwise
seal will not be achieved. Carton exterior must be clean and free from glue.
Carton must not be crushed or dented and be free from foreign odors or scuffed.
Carton material: 100% recycled paper board. Each Pasta Carton Code:    Each 6 oz
box of pasta inside 6-pack carton should have the following Best By code format
printed with laser in graphic-free area designated by Philadelphia Macaroni
Company. Expiration date = 540 days from production.    DDMMMYY+ plant + shift
   ex: BEST BY 15 SEP 08 WA    Warminster Plant Code = W 6 Pack Carton Code:   
Expiration date = 540 days from production. Print with laser in graphic-free
area designated by Philadelphia Macaroni Company.    DDMMMYY+ plant + shift   
ex: BEST BY 15 SEP 08 WA    “W” = Warminster Case Code:    6 pack: A case
contains 4 – 6 packs (24 cartons total).

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

   Cases for Shells & White Cheddar 6-pack should bear:   

1.      Order Code

  

2.      Brand Name: Annie’s Homegrown (Only if not already pre-printed on case)

  

3.      Product Name + Made With Organic Pasta*

  

4.      Quantity per case: 4 x 1.02 kg

  

5.      Best By or BB: MM DD YY (540 days from production) + Plant Code + Shift

         (Code MUST be in the MMDDYY format for all cases)

  

6.      Bar code able to be scanned: UCC14 with quality level of “B”

  

Bar code should appear in lower right corner of case.

  

 

*  “Made With Organic Pasta” statement on cases is optional but if it is
included then it MUST be in this format. Abbreviations are NOT acceptable.

Quality Requirements:    Data Sheets:    Provide copies of all production run
sheets to Quality Assurance at Annie’s, Inc. upon request. Finished Product
Retains:    Manufacturer required to maintain library with retain sample(s) from
each run for length of shelf life. Additionally, samples from first and last of
each run are to be sent UPS ground using Annie’s UPS code to:   

Annie’s Homegrown

  

Attn: R&D Retains

  

1610 5th Street

  

Berkeley, CA 94710

Pallet:    All pallets should be packed and shipped according to the Annie’s,
Inc. Transfer Policy. Stack:    12 cases per layer x 5 layers = 60 cases per
pallet. Storage:    All product should be stored between 38-95 F.

 

Annie’s, Inc. Approval   

Jennifer Vasquez, Labeling Specialist & Quality Technician

5-8-09

Co-Manufacturer’s Approval    Jennifer Joseph, V.P., Quality Assurance
05/14/2009

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

     LOGO [g406800stamped_pg032.jpg]   

Manufacturing Specification

Confidential and Proprietary Information

 

Product: Natural (Made with Organic Pasta) Multi-pack Pasta & Cheese

 

Last Updated: 01/28/11

 

Supersedes: 12/14/10

           

 

Product Name

 

Each Net Weight

 

Each UPC

 

Case UPC

 

Order Code

Shells & White Cheddar 12-pack

 

12-6 oz (170 g) boxes

4 lbs 8 oz (2.04 kg)

  0-13562-30087-7   N/A   30087/112

Mild Macaroni & Cheese 15-pack

 

15- 6 oz (170 g) boxes

5 lbs 10 oz (2.55 kg)

  0-13562-30090-7   N/A   30090

 

Manufacturing Facility:       Facility must be certified Organic by a third
party agency accredited by the USDA National Organic Program. All Organic
Policies and procedures must be followed as outlined in 7 CFR 205.    All
products shall be processed and packed in accordance with good manufacturing
practices (21 CFR 110) and shall meet all local, state and federal laws and
regulations relating to FDA and state regulatory agencies.    Product is to be
made in a temperature and humidity controlled environment. Packaging:    Pouch,
carton, and case must be in excellent food-grade condition. Pouch:    Pouch must
be sealed completely, and free from wrinkles, blisters, punctures, scorching,
and foreign odors. Each Carton:    Carton must be glued securely so there is no
leaking. Glue must be applied so that it does not touch varnished edge otherwise
seal will not be achieved. Carton exterior must be clean and free from glue.
Carton must not be crushed or dented, must be free of foreign odors and not be
scuffed. Carton material: 100% recycled paper board. Each Carton Code-
6 oz boxes of pasta should have the following code:   

Expiration date = 540 days from production. Printed with laser on top of carton
in graphic-free area designated by Philadelphia Macaroni Company.

DDMMMYY + Plant + Shift (ex: 24MAR09 GA)

Grand Forks plant code = G

12 pack & 15 pack Code:    Expiration date = 540 days from production. Printed
with laser on carton in graphic-free area designated by Philadelphia Macaroni
Company.    MMDDYY + Plant + Shift (ex: 091508 GA)    Grand Forks Plant Code= G
Case Code:    12 and 15pack- Skus are not shipped in cases. They are arranged on
the pallet and shipped in original packaging as is. Each package contains:

   12 pack: contains 12 cartons.    15 pack: contains 15 cartons.

   Standard Annie’s Homegrown recycled corrugate: should be 100% recycled paper
board. Any deviations must be approved by Annie’s, Inc. Operations team.

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

Quality Requirements:   

Data Sheets:    Provide copies of all production run sheets to Quality Assurance
at Annie’s, Inc. upon request. Finished Product Retains:    Manufacturer
required to maintain library with retain sample(s) from each run for length of
shelf life. Additionally, samples from middle of each run are to be sent UPS
ground using Annie’s UPS code to:       Annie’s Homegrown       Attn: R&D
Retains       1610 5th Street       Berkeley, CA 94710 Pallet:    All pallets
should be packed and shipped according to the Annie’s, Inc.    Transfer Policy
document . Stack:    12 pack:    28 cases per layer x 4 layers = 112 cases per
pallet (BJ’s).    15 pack:    22 cases per layer x 5 layers = 110 cases per
pallet. (BJ’s & Costco).

 

  •  

Must have Date Code labels located on the lower right hand side of the front
(40" side) of the pallet. The labels must be at least 4"x 6" in size to allow
our clubs to locate the Expiration Date on each pallet to ensure proper
rotation.

 

  •  

Each label should be white with black lettering. Each label should have
‘EXPIRATION DATE’ written on the label with Month-Day-Year printed above it.

 

  •  

The Font size for the numbers should be at least  3/4 of an inch tall by  3/4 of
an inch wide with dashes separating the Month, Day and Year.

 

  •  

If multiple expiration dates are on the pallet the shortest dated product on the
pallet should be reflected on the label.

 

  •  

Labels should be placed on the outside of the shrink wrap to allow for clear
visual recognition. Do not label on the actual selling unit.

 

LOGO [g406800stamped_pg033.jpg]

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

 

LOGO [g406800stamped_pg034.jpg]

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

 

LOGO [g406800stamped_pg035.jpg]

 

Storage:    All product should be stored between 38-95 F.

 

Annie’s, Inc. Approval    Jennifer Vasquez, Labeling Specialist & Quality
Technician 1-28-11 Co-Manufacturer’s Approval    Jennifer Joseph, V.P., Quality
Assurance, 02/23/2011

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

LOGO [g406800stamped_pg036.jpg]   

Manufacturing Specification

Confidential and Proprietary Information

 

Product: Organic Skillet Meals

 

Last Updated: 05/08/09

 

Supersedes: 11/29/07

 

Product Name

  

Each Net Weight

  

Each UPC

  

Case UPC

    

Order Code

Organic Cheddar & Herb Chicken    Net Wt. 7.25 oz (205g)    0-89836-18810-6   
1-00-13562-18810-6      18810 Organic Cheesy Lasagna    Net Wt. 6.4 oz (181g)   
0-89836-18807-6    1-00-13562-18807-6      18807 Organic Beef Stroganoff    Net
Wt. 6.5 oz (184g)    0-89836-18806-9    1-00-13562-18806-9      18806 Organic
Creamy Tuna Spirals    Net Wt. 7.25 oz (205g)    0-89836-18814-4   
1-00-13562-18814-4      18814 Organic Cheeseburger Macaroni    Net Wt. 6.5 oz
(184g)    0-89836-18808-3    1-00-13562-18808-3      18808

 

Manufacturing Facility:       Facility must be certified Organic by a third
party agency accredited by the USDA National Organic Program. All Organic
Policies and procedures must be followed as outlined in 7 CFR 205.    All
products shall be processed and packed in accordance with good manufacturing
practices (21 CFR 110) and shall meet all local, state and federal             
laws and regulations relating to FDA and state regulatory agencies.    Product
is to be made in a temperature and humidity controlled environment: 50 to 80 F/
55 – 65 % RH. Packaging:    Pouch, carton, and case must be in excellent
food-grade condition. Pouch:    Pouch must be sealed completely, and free from
wrinkles, blisters, punctures,              scorching, and foreign odors.
Carton:    Carton must be glued securely so there is no leaking. Glue must be
applied so that it does not touch varnished edge otherwise seal will not be
achieved. Carton exterior must be clean and free from glue. Carton must not be
crushed or dented and be free from foreign odors or scuffed. Carton material:
100% recycled paper board. Carton Code:    Expiration date = 540 days from
production for: Organic Cheddar & Herb Chicken, Organic Creamy Tuna Spirals,
Organic Cheeseburger Macaroni and Organic Cheesy Lasagna.    Expiration date =
360 days from production for: Organic Beef Stroganoff.    Printed with laser on
top of carton in graphic-free area designated by Philadelphia Macaroni Company.
   DDMMMYY + Plant + Shift (ex: 24MAR09 GA)    Grand Forks plant code = G Case
Code:    Standard Annie’s Homegrown recycled corrugate: 100% recycled paper
board.    A case contains 6 cartons.    Cases should bear in the following
order:   

1.      Order Code

  

2.      Brand Name: Annie’s Homegrown (Only if not already pre-printed on case)

  

3.      Product Name + Organic*

  

4.      Quantity per Case: 6 x 7.25 oz (for Organic Cheddar & Herb Chicken)

  

6 x 7.25 oz (for Organic Creamy Tuna Spirals)

  

6 x 6.5 oz (for Organic Beef Stroganoff)

  

6 x 6.5 oz (for Organic Cheeseburger Macaroni)

  

6 x 6.4 oz (for Organic Cheesy Lasagna)

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

  

5.      Best By or BB: MM DD YY + Plant + Shift

(18 Months from production for items: 18810, 18814, 18808, & 18807)

(12 Months from production for item: 18806)

  

6.      Bar code able to be scanned: UCC14 with quality level of “B” Bar code
should appear in lower right corner of case.

  

*  “Organic” statement on cases is optional but if it is included then it MUST
be in this format. Abbreviations are NOT acceptable.

Quality Requirements:    Data Sheets:    Provide copies of all production run
sheets to Quality Assurance at Annie’s, Inc. upon request. Finished Product
Retains:    Manufacturer required to maintain library of retain sample(s) from
each run for length of shelf life. Additionally, samples from first, middle, and
last of each run are to be sent UPS ground using Annie’s UPS code to:   

Annie’s Homegrown

  

Attn: R&D Retains

  

1610 5th Street

  

Berkeley, CA 94710

Pallet:    All pallets should be packed and shipped according to the Annie’s,
Inc. Transfer Policy document. Stack:    28 cases per layer x 5 layers=140 cases
per pallet. Storage:    All finished product should be stored between 38-95 F.

 

Annie’s, Inc. Approval    Jennifer Vasquez, Labeling Specialist & Quality
Technician 5-8-09 Co-Manufacturer’s Approval    Tammy Peterson Quality Assurance
Manager 051509

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

LOGO [g406800stamped_pg038.jpg]   

Manufacturing Specification

Confidential and Proprietary Information

 

Product: [***] Organic Shells & Cheese

 

Last Updated: 10/15/08

 

Supersedes: 9/9/08

 

Product Name

  

Each Net Weight

  

[***] Each Code (Same as
Case)

  

[***] Order

Number (cs)

  

Annie’s Order
Number (cs)

[***] Organic Shells & White Cheddar

   6 oz (170 g)    0035-9276    035927    35927 [***] ORG

 

Manufacturing Facility:       Facility must be certified Organic by a third
party agency accredited by the USDA National Organic Program. All Organic
Policies and procedures must be followed as outlined in 7 CFR 205.    All
products shall be processed and packed in accordance with good manufacturing
practices (21 CFR 110) and shall meet all local, state and federal laws and
regulations relating to FDA and state regulatory agencies.    Product is to be
made in a temperature and humidity controlled environment. Packaging:    Pouch,
carton, and case must be in excellent food-grade condition. Pouch:    Pouch must
be sealed completely, and free from wrinkles, blisters, punctures, scorching,
and foreign odors. Carton:    Carton must be glued securely so there is no
leaking. Glue must be applied so that it does not touch varnished edge otherwise
seal will not be achieved. Carton exterior must be clean and free from glue.
Carton must not be crushed or dented and be free from foreign odors or scuffed.
Carton material: 100% recycled paper board. Carton Code:    Expiration date = 18
months from production. Printed with laser on top of carton in graphic-free area
designated by Conte Luna.    MMDDYY + Plant + Shift (ex: 051909 GA) Case Code:
   Standard Annie’s Homegrown recycled corrugate: 100% recycled paper board.   

6 oz carton: A case contains 24 cartons.

   Cases should bear in the following order:   

1.      Annie’s Order Code (Item Number)

  

2.      Product Name

  

3.      Best By: MM DD YY (18 months from production) + Plant + Shift + Time

  

4.      Case Count

  

5.      [***] Item Number

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

Case Label Example:   

35927 [***] ORG [***] Organic Shells & White Cheddar Best By MM DD YY P S 24 – 6
oz [***] #035927

 

Quality Requirements:    Data Sheets:    Provide copies of all production run
sheets to Quality Assurance at Annie’s, Inc. upon request. Finished Product
Retains:    Manufacturer required to maintain library with retain sample(s) from
each run for length of shelf life. Additionally, samples from first, middle, and
last of each run are to be sent to:   

Annie’s Homegrown

  

Attn: R&D Retains

  

1610 5th Street

  

Berkeley, CA 94710

Pallet:    All pallets should be hardwood pallets that are stable, rackable, and
stackable.    The ties and heights must be uniform for all pallets in a
shipment.    All products (including ties and other packing materials) must be
contained within the limits of the pallet.    A pallet may not exceed 2500
pounds gross weight.    Pallets with broken or missing runners and or broken or
missing top or bottom boards are not to be used. Dimension:    40"W X 48"L 4 way
entry.    Pallet must be #2 quality or better. Stack:    14 cases per layer x 5
layers= 70 cases per pallet.    Each layer of product should be configured in
alternating patterns for stability.    All cases must be palletized so that the
product information is visible from at least the 40" side of the pallet. Pallet
Tag:    At least 8.5 by 5.5 inches and contains the following:   

1.      Order code (minimum of 2" tall letter\s)

  

2.      Best By Date

  

3.      Description

  

4.      Case count

   Any goods which are delivered on pallets which do not comply with the
applicable pallet requirements will be repalletized and VENDOR agrees that, at
[***] sole discretion, it may be charged for the costs of repalletizing the
goods.

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

   Pallets that comply with the applicable pallet requirements will be exchanged
for like-type and like-quality pallets. Any non-conforming pallets will be
rejected and it will be the driver’s responsibility to wait while the goods are
repalletized and to take the rejected pallets at that time; otherwise, [***]
will dispose of the rejected pallets.    A delivery of goods will only be
received by [***] warehouse if the goods are delivered in clean trucks, the
packaging is clean and intact, there are no evident dents or tears, and the
seals are intact. Storage:    All product should be stored between 38-95 F.

 

Annie’s, Inc. Approval Co-Manufacturer’s Approval

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

LOGO [g406800stamped_pg041.jpg]   

Corporate Quality Assurance Department

40 Jacksonville Road

Warminster PA 18974

Tel # 215-441-5220 Fax # 215-441-8934

Product Specification

 

Issue/revision Date:   

12/13/11

   Customer:    [***]    Target DCPI Code Revision Author:   

Tammy Peterson

   Customer Item #:    6-88267-03893-8    N/A Change Details:   

New issue

   PMC #:    006-56    Issue #:   

1

   Product Description:    Organic Macaroni and Org Wisc Cheddar -12 x 6 oz
Supercedes:   

N/A

   Manufacturing Plant:    Grand Forks    Approved by/ Date            

 

Ingredient Statement:   

Organic wheat flour (pasta only) -See carton PDF for retail product statement.

Product

Description

  

Macaroni and Cheese product manufactured with Organic Wheat Flour pasta and
Organic Wisconsin Cheese Powder. Pasta (finished product) shall be light yellow
to cream color, smooth, hard and brittle. Pasta shall not be sticky or adhere to
one another after specified preparation. Pasta shall be free from musty or off
odors and tastes. Pasta shall be free from any extraneous material. Pasta shall
be made in accordance with NOP standards.

Pasta Color:   

Light yellow to cream

Physical & Chemical Characteristics

 

Wheat         Minimum    Maximum    Target    Method Dairy    Outside Diameter
   0.125"    0.135"    0.130"    MTP 6005 Made on shared equipment that also
produces:    Thickness    0.025"    0.035"    0.030"    MTP 6005 Egg/Soy   
Length    0.625"    0.875"    0.750"    MTP 6005 Special Instructions:         
     

Packaging weight requirements:

Pasta = 143.0 g; Cheese Pouch

(DairiConcepts #35483) = 27.0 g

Date Coding requirements:

DOM + 18 months. Shipper -BB

MMDDYYG(GF)A(Shift) i.e.

010113GA. Carton -

MMDDYYG(GF)A(Shift) i.e. 010113GA Production run samples -Beginning/middle/end
of run. Cheese sampled hourly. Samples to be submitted to AH quality per current
agreement.

                  Defects - Minor       5% (by weight)          Defects -
Checking       5% (by weight)          Moisture       13%       AACC            
      Aerobic Plate Count       100,000 /g       AOAC 966.23    Coliform (MPN)
      100 /g       AOAC 966.24    E. Coli (MPN)       <10/g       AOAC 966.24   
Staph. Coag. Positive       <10/g       AOAC 975.55    Yeast and Mold       500
/g       AOAC FDA-BAM    Salmonella       Negative / 25 g       AOAC 996.08   
Production Run Sample?    Yes*    Weight/carton:    170 g    12 per case    COA
for Micro?    No    Carton type:    C03893       COA for Chemical?    No   
Outer case:    CORRU12Plain
-P0U12P       COA for Physical?    No    Cheese pouch film#:    6" Plain
PFW6P       Stretch Wrap?    Yes    Code Dating -Carton:    Best By = DOM + 18
MO. MMDDYYGA Laser or embossed    Tier Count:    5             Pallet Count:   
140    Code Dating -Outer Case:    12/6 OZ 03893 [***] Organic Macaroni &
Cheddar BB MMDDYYGA (DOM + 18 MO) HH:MM Bar Code 6-88267-03893- 8    Pallet
Pattern:    5 x 28          Slip Sheet / type?    Square          Kosher Label?:
   No    Organic?:    Yes   

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

 

LOGO [g406800stamped_pg042.jpg]

 

      Customer:    [***]       Customer Item #:    6-88267-03893-8 PMC VP of
Quality    Jennifer Joseph    PMC #:    006-56 Tel:    215-441-5220   
Product Description:    Organic Macaroni and Org Wisc Cheddar -12 x 6 oz Email:
   Jjoseph@PhilaMacaroni.com    Manufacturing Plant:    Grand Forks Ingredients:
   Organic wheat flour (pasta only) -See carton PDF for retail product
statement.

 

     Labeling Statement: Nutritional Composition      Customer Name, Product
Number, Pack Size, Lot Number (Date of Pack) & Ingredient List. Kosher symbol
and ‘Organic’ will be stated if applicable. See carton PDF for nutritional
panel.           Storage Conditions:      Recommended storage conditions are
50°F to 80°F temperature range, and 55-65% relative humidity range to ensure
shelf life.      Shelf Life:      Shelf life is 18 months when stored properly
under sanitary conditions.      Approval:      A completed specification
approval form must be received prior to any production. Production will be based
on the content of the approved specification. The Philadelphia Macaroni
Corporate Quality Assurance Department will keep original documents on file.

 

Confidential Information Redacted    Confidential Treatment Requested

—Page 2—



--------------------------------------------------------------------------------

 

LOGO [g406800stamped_pg044.jpg]   

Corporate Quality Assurance Department

40 Jacksonville Road

Warminster PA 18974

Tel # 215-441-5220 Fax # 215-441-8934

Product Specification

 

Issue/revision Date:   

12/19/11

   Customer:    [***]    Target DCPI Code Revision Author:   

Tammy Peterson

   Customer Item #:    6-88267-03692-7    N/A Change Details:   

New issue

   PMC #:    090-56    Issue #:   

1

   Product Description:    Organic Shells and White Cheddar -12 x 6 oz
Supercedes:   

N/A

   Manufacturing Plant:    Grand Forks    Approved by/ Date            

 

Ingredient Statement:   

Organic wheat flour (pasta only) -See carton PDF for retail product statement.

Product Description   

Macaroni and Cheese product manufactured with Organic Wheat Flour pasta and
Organic White Cheddar Cheese Powder. Pasta (finished product) shall be light
yellow to cream color, smooth, hard and brittle. Pasta shall not be sticky or
adhere to one another after specified preparation. Pasta shall be free from
musty or off odors and tastes. Pasta shall be free from any extraneous material.
Pasta shall be made in accordance with NOP standards.

Pasta Color:   

Light yellow to cream

 

ALLERGENS:   

Physical & Chemical Characteristics

Wheat         Minimum    Maximum    Target    Method Dairy    Width    0.390"   
0.490"    0.440"    MTP 6005 Made on shared equipment that also produces:   
Thickness -ridge    0.045"    0.055"    0.050"    MTP 6005 Egg/Soy    Thickness
-valley    0.038"    0.048"    0.043"    MTP 6005    Length -curvilinear   
0.750"    1.250"    1.000"    MTP 6005 Special Instructions:    Piece count -per
10/g    45    51    48    MTP 6017

Packaging weight requirements:

Pasta = 143.0 g; Cheese Pouch

(DairiConcepts #36446) = 27.0 g

Date Coding requirements:

DOM + 18 months. Shipper -BB

MMDDYYG(GF)A(Shift) i.e. 010113GA. Carton -MMDDYYG(GF)A(Shift) i.e. 010113GA
Production run samples -Beginning/middle/end of run. Cheese sampled hourly.
Samples to be submitted to AH quality per current agreement.

                                 Defects - Minor       5% (by weight)         
Defects - Checking       5% (by weight)          Moisture       13%       AACC
   Aerobic Plate Count       100,000 /g       AOAC 966.23    Coliform (MPN)   
   100 /g       AOAC 966.24    E. Coli (MPN)       <10/g       AOAC 966.24   
Staph. Coag. Positive       <10/g       AOAC 975.55    Yeast and Mold       500
/g       AOAC FDA-
BAM    Salmonella       Negative / 25 g       AOAC 996.08    Production Run
Sample?    Yes*    Weight/carton:    170 g    12 per case    COA for Micro?   
No    Carton type:    C18804       COA for Chemical?    No    Outer case:   
CORRU12Plain -P0U12P       COA for Physical?    No    Cheese pouch film#:    6"
Plain PFW6P       Stretch Wrap?    Yes    Code Dating -Carton:    Best By = DOM
+ 18 MO. MMDDYYGA Laser or embossed    Tier Count:    5             Pallet
Count:    140    Code Dating -Outer Case:    12/6 OZ 00039 Organic Shells and
White Cheddar BB MMDDYYGA (DOM + 18 MO) HH:MM Bar Code 0-89836-18804-5    Pallet
Pattern:    5 x 28             Slip Sheet / type?    Square             Kosher
Label?:    No    Organic?:    Yes   

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

 

LOGO [g406800stamped_pg045.jpg]

 

      Customer:    [***]       Customer Item #:    6-88267-03692-7 PMC VP of
Quality    Jennifer Joseph    PMC #:    090-56 Tel:    215-441-5220   
Product Description:    Organic Shells and White Cheddar -12 x 6 oz Email:   
Jjoseph@PhilaMacaroni.com    Manufacturing Plant:    Grand Forks Ingredients:   
Organic wheat flour (pasta only) -See carton PDF for retail product statement.

 

     Labeling Statement: Nutritional Composition      Customer Name, Product
Number, Pack Size, Lot Number (Date of Pack) & Ingredient List. Kosher symbol
and ‘Organic’ will be stated if applicable. See carton PDF for nutritional
panel.           Storage Conditions:      Recommended storage conditions are
50°F to 80°F temperature range, and 55-65% relative humidity range to ensure
shelf life.      Shelf Life:      Shelf life is 18 months when stored properly
under sanitary conditions.      Approval:      A completed specification
approval form must be received prior to any production. Production will be based
on the content of the approved specification. The Philadelphia Macaroni
Corporate Quality Assurance Department will keep original documents on file.

 

Confidential Information Redacted    Confidential Treatment Requested

—Page 2—



--------------------------------------------------------------------------------

Schedule 5.1             PRICING EXHIBIT         Total annual poundage basis:  
[***]     Based on standard size product:   Item Code 00004A 12/6 oz    
Component costs are from the:   2013 Budget

Key:    P = Pass-Thru expense    F = Fixed expense    I = Indexed

 

                 Cost
per
Unit            Shrink
Factor           Extension     Units
per
Case     Key     Extension     Per
CWT            Cases
per
CWT
at  [***]
lbs
per
case     Per
Case   1   

Ingredients

                              a     

Organic Blend

   $ [*** ]      X         [*** ]      =      $ [*** ]        [*** ]    $ [***
]              b     

Conversion

            $ [*** ]        [*** ]    $ [*** ]    $ [*** ]      /         [***
]    $ [*** ]  2   

Supplies

                              a     

Carton

   $ [*** ]      X         [*** ]      =      $ [*** ]      [*** ]      [*** ] 
  $ [*** ]    $ [*** ]      /         [*** ]    $ [*** ]     b     

Pouch

   $ [*** ]      X         [*** ]      =      $ [*** ]      [*** ]      [*** ] 
  $ [*** ]    $ [*** ]      /         [*** ]    $ [*** ]     c     

Cheese

   $ [*** ]      X         [*** ]      =      $ [*** ]      [*** ]      [*** ] 
  $ [*** ]    $ [*** ]      /         [*** ]    $ [*** ]         

Carrying Costs

   $ [*** ]      X         [*** ]%      =      $ [*** ]      [*** ]      [*** ] 
  $ [*** ]    $ [*** ]      /         [*** ]    $ [*** ]     d     

Case

   $ [*** ]      X         [*** ]      =      $ [*** ]      [*** ]      [*** ] 
  $ [*** ]    $ [*** ]      /         [*** ]    $ [*** ]     e     

Tape, SW, SS & Pallet

                [*** ]      [*** ]          /         $ [*** ]  3   

Equipment Lease

  

 

(Lease expenses are covered in Additional Expenses)

  

  $ [*** ]      /         [*** ]    $ [*** ]  4   

Labor

                  [*** ]      $ [*** ]      /         [*** ]    $ [*** ]    
    

Lower weight adjustment

          [*** ]      [*** ]            $ [*** ]      /         [*** ]    $ [***
]  5   

Additional Expenses (see explanation for case weight)

  

          $ [*** ]      /         [*** ]    $ [*** ]         

Lower weight adjustment

          [*** ]      [*** ]            $ [*** ]      /         [*** ]    $ [***
]  6   

Payment Discount

                      [*** ]%         $ [*** ]                             

 

 

        

 

 

                              $ [*** ]         $ [*** ]                         
   

 

 

        

 

 

  5   

Additional Expenses: (CWT Production)

  

                    a     

Mechanic

                  [*** ]    $ [*** ]              b     

Repair & Maintenance Parts

                  [*** ]    $ [*** ]              c     

Utilities

                  [*** ]    $ [*** ]              d     

Logistics

                  [*** ]    $ [*** ]              e     

Factory overhead

                  [*** ]    $ [*** ]              f     

Insurance

                  [*** ]    $ [*** ]              g     

Admin. Expense

                  [*** ]    $ [*** ]              h     

Profit

                  [*** ]    $ [*** ]                                    

 

 

                                
  CWT
cost   
     $ [*** ]      $ [*** ]                                    

 

 

          

Explanation:

Equipment R & M, Utilities and variable plant overhead (packaging both the
cheese pouch and pasta equals [***] oz per case or [***] oz / [***] oz = [***]
lbs. per case giving a total of [***] cases on a [***] pound basis

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule 5.1 Addendum Definitions:

For the purposes of this Schedule 5.1, “Annie’s “ shall mean Annie’s Homegrown,
Inc. and “PMAC” shall mean the Philadelphia Macaroni Company.

“Annual Production” shall mean for any Year the total weight of pasta shipped
for Products within that year plus the weight of pasta in products produced
using the equipment for third parties (“Third Party Products”).

“Minimum Annual Production” shall mean Annual Production of not less than [***]
pounds.

“Annual Projected Production” shall mean the total weight of pasta in Products
anticipated to be shipped within the Year.

‘“Suitable Notice” shall mean a minimum of [***] calendar days and at the time
of such order; there shall be remaining Available Capacity to enable production
of such order. Annie’s will provide PMAC with annual forecasts and [***]-day
rolling forecasts by product family for production planning purposes.

“Available Capacity” shall mean that assuming all prior orders have been filled
at a rate of [***] pounds per shift, in aggregate, from the date of receipt of
such prior orders, any order shall not exceed the calculated remaining capacity
for fulfillment at a rate of [***] pounds per shift.

“Year” shall mean each fiscal twelve month period beginning on April 1, 2012.

 

Additional Notes: General

1a     Ingredients - Flour

   This is a Pass-Through item.

1b     Conversion

   This cost component is fixed through March 30, 2014. Starting March 31, 2014,
Conversion will increase by [***]% per CWT and will remain fixed until April 1,
2018 when it will increase by [***]% per CWT.

2a     Carton

   This is a Pass-Through item.

2b     Pouch Materials

   This is a Pass-Through item.

2c     Cheese

   This is a Pass-Through item.

2d     Case - Corrugated

   This is a Pass-Through item.

2e     Tape, SW, SS, Glue, Pallet

   This cost component is initially $[***] per pallet, to be adjusted annually
according to the agreed price index listed below.

4       Labor

   $[***] per CWT, with a minimum purchase requirement of [***] pounds (1)

 

(1) 

In the event Annie’s orders and PMAC ships less than the minimum purchase
requirement in any year, Annie’s shall pay any shortfall within [***] days of
the end of the applicable year.

 

5a Mechanic    $[***] per CWT, with a minimum purchase requirement of [***]
pounds (1)

 

(1)

In the event Annie’s orders and PMAC ships less than the minimum purchase
requirement in any year, Annie’s shall pay any shortfall within [***] days of
the end of the applicable year.

 

5b     Repairs and Maint

   This is a Pass-Through item.

5C    Utilities

   This is a Pass-Through item; charged at a budgetary rate of $[***] per CWT
with a minimum purchase requirement of [***] pounds

 

Confidential Information Redacted    Confidential Treatment Requested



--------------------------------------------------------------------------------

5d Logistics    Charged at a budgetary rate of $[***] per CWT with a minimum
purchase requirement of [***] pounds (1)

 

(1) 

In the event Annie’s orders and PMAC ships less than the minimum purchase
requirement in any year, Annie’s shall pay any shortfall within [***] days of
the end of the applicable year.

 

5e Factory Overhead    $[***] per CWT, with a minimum purchase requirement of
[***] pounds (1)

 

(1) In the event Annie’s orders and PMAC ships less than the minimum purchase
requirement in any year, Annie’s shall pay any shortfall within [***] days of
the end of the applicable year.

 

5f Insurance    This is a Pass-Through item; charged at a budgetary rate of
$[***] per CWT with a minimum purchase requirement of [***] pounds (1)

 

(1) In the event Annie’s orders and PMAC ships less than the minimum purchase
requirement in any year, Annie’s shall pay any shortfall within [***] days of
the end of the applicable year.

 

5g Administrative    $[***] per CWT, with a minimum purchase requirement of
[***] pounds (1)

 

(1) In the event Annie’s orders and PMAC ships less than the minimum purchase
requirement in any year, Annie’s shall pay any shortfall within [***] days of
the end of the applicable year.

 

5h Profit    This cost component is fixed at $[***] per CWT over the life of the
contract. 6 Transportation    This is a Pass-Through item: charged at a
budgetary rate of $[***] per CWT for the first year. Annual Adjustments:   
Components 2e (Tape, SW, SS & Pallet); 4 (Labor); 5a (Mechanic): 5d (Logistics);
5e (Factory Overhead); 5g (Administrative Expense) shall be increased by [***]%
per year.

 

 

Confidential Information Redacted    Confidential Treatment Requested